


FOURTEENTH AMENDMENT AND LIMITED WAIVER TO CREDIT AGREEMENT

                    FOURTEENTH AMENDMENT AND LIMITED WAIVER, dated as of October
31, 2006, to the Credit Agreement referred to below (this “Amendment”) among
BUTLER INTERNATIONAL, INC., a Maryland corporation (“Holdings”), BUTLER SERVICE
GROUP, INC., a New Jersey corporation, as Borrower (the “Borrower”); the other
Credit Parties signatory hereto; GENERAL ELECTRIC CAPITAL CORPORATION, a
Delaware corporation (in its individual capacity, “GE Capital”), for itself, as
Lender, and as Agent for Lenders (“Agent”) and the other Lenders signatory
hereto from time to time.

W I T N E S S E T H:

                    WHEREAS, Borrower, the other Credit Parties signatory
thereto, Agent, and Lenders signatory thereto are parties to that certain Second
Amended and Restated Credit Agreement, dated as of September 28, 2001 (including
all annexes, exhibits and schedules thereto, and as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”);
and

                    WHEREAS, Agent and Lenders have agreed to amend the Credit
Agreement in the manner, and on the terms and conditions, provided for herein.

                    NOW THEREFORE, in consideration of the premises and for
other good and valuable consideration, the receipt, adequacy and sufficiency of
which are hereby acknowledged, the parties hereby agree as follows:

                    1.          Definitions. Capitalized terms not otherwise
defined herein shall have the
meanings ascribed to them in Annex A of the Credit Agreement.

                    2.          Limited Consent. (i) Borrower has informed Agent
that Borrower intends
to issue up to 100,000 shares of series A preferred Stock (the “Preferred
Stock”) and warrants exercisable to purchase an aggregate of up to 6,000,000
shares of common Stock (the “Warrants”) for an aggregate cash consideration of
up to $15,000,000 (the “Preferred Stock Offering”) and it intends to amend its
charter documents in order to provide for and permit such issuance (together
with the Preferred Stock Offering, the “Proposed Transaction”). Borrower has
requested that notwithstanding the restrictions of Sections 6.5(b), 6.5(c) and
6,8 of the Credit Agreement, Agent and Requisite Lenders consent to the Proposed
Transaction.

                    (ii)          Additionally, Borrower has informed Agent that
Butler of New Jersey Realty Corp. intends to sell the Montvale Property on or
prior to February 28, 2007 (the “Montvale Property sale”). Borrower has
requested that notwithstanding the restrictions of Section 1.3(b)(ii) of the
Credit Agreement, Agent and Requisite Lenders consent to the Montvale Property
Sale.

                    (iii)          Notwithstanding the provisions of Sections
6.5(b), 6.5(c), and 6.8 of the Credit Agreement, which would otherwise prohibit
the Proposed Transaction absent the prior

--------------------------------------------------------------------------------




written consent of Agent and Requisite Lenders, as of the Amendment Effective
Date (as defined below) Agent and Requisite Lenders hereby consent to the
Proposed Transaction; provided, that notwithstanding Section 1.3(c) of the
Credit Agreement, Borrower shall apply the proceeds of the Preferred Stock
Offering to prepay the Term Loan in the following manner: (a) Borrower shall
apply $8,000,000 of the net proceeds of the Preferred Stock Offering to prepay
the Term Loan on or prior to November 30, 2006 (the “Initial Term Loan
Repayment”) and (b) any additional proceeds of the Preferred Stock Offering in
excess of $10,000,000 in the aggregate (inclusive of the Initial Term Loan
Repayment) shall be applied by Borrower to prepay the Term Loan and; provided,
further, that the terms and conditions of the Proposed Transaction, including
the Preferred Stock, the Warrants and the amendment(s) to Borrower’s charter
documents are satisfactory to Agent in its sole discretion.

                    (iv)          Notwithstanding the provisions of Section
1.3(b)(ii) of the Credit Agreement, which would otherwise prohibit the Montvale
Property Sale absent the prior written consent of Agent and Requisite Lenders,
as of the Amendment Effective Date, Agent and Requisite Lenders hereby consent
to the Montvale Property Sale; provided, that upon the occurrence of the
Montvale Property Sale, Borrower shall apply all of the net proceeds thereof to
prepay the Term Loan; provided, further, that the terms and conditions of the
Montvale Property Sale and all documentation executed and/or delivered in
connection therewith are satisfactory to Agent in its sole discretion.

                    3.           Waiver of Default Rate. Borrower and the other
Credit Parties acknowledge and agree that Agent provided notice to Borrower
that, commencing on April 1, 2006, the Obligations bore interest at the Default
Rate in accordance with Section 1.5(d) of the Credit Agreement. In consideration
for Agent and Lenders entering into this Amendment, immediately upon the
occurrence of the Initial Term Loan Repayment, Agent and Lenders agree that the
Obligations shall bear interest at the rates set forth in Section 1.5 of the
Credit Agreement without reference to the Default Rate; provided, that Agent’s
and Lenders’ agreement to so waive the Default Rate is without prejudice as to
the applicability of such Default Rate at any future time with respect to any
additional Defaults or Events of Default as more fully set forth in Section
1.5(d) of the Credit Agreement.

                    4.          Limited Waiver of 2005 Year End Financial
Information Deliverables. Agent and Lenders hereby waive, as of the Amendment
Effective Date, all Defaults and Events of Default arising solely from
Borrower’s failure to comply with its covenants to deliver to Agent and Lenders
(i) within 90 days after the end of the Fiscal Year ended December 31, 2005, the
annual Financial Statements, certifications, statements, reports, letters and
all other documentation required to be delivered pursuant to Section 4.1(a) and
clause (d) of Annex E of the Credit Agreement in respect of the Fiscal Year
ended December 31, 2005 (the “2005 Year End Financial Information”), (ii) within
45 days after the end of each Fiscal Quarter ended March 31, 2006, June 30, 2006
and September 30, 2006, the quarterly financial information, certifications,
management discussion and analysis and all other documentation required to be
delivered pursuant to Section 4.1(a) and clause (b) of Annex E of the Credit
Agreement in respect of the Fiscal Quarters ended March 31, 2006, June 30, 2006
and September 30, 2006 (collectively, the “2006 Fiscal Quarter Financial
Information”), and (iii) promptly upon becoming available, any and all quarterly
reports on Form 10-Q filed by any Credit Party with the Securities and Exchange
Commission during the

--------------------------------------------------------------------------------




period commencing on January 1, 2003 and ending December 31, 2006 and all other
documentation required to be delivered pursuant to Section 4.1(a) and clause (g)
of Annex E of the Credit Agreement (the “Form 10-Qs”); provided, that Borrower
shall be required to deliver to Agent the 2005 Year End Financial Information,
the 2006 Fiscal Quarter Financial Information and the Form 10-Qs on or prior to
January 30, 2007 in accordance with Section 8 of this Amendment; provided,
further, that in accordance with Section l.5(a) of the Credit Agreement, until
the first day of the first calendar month following the delivery of the 2005
Year End Financial Information and the 2006 Fiscal Quarter Financial Information
to Agent demonstrating that such level shall no longer be required, the level of
the Applicable Margins shall be the highest level set forth in the grid
appearing in Section 1.5(a) of the Credit Agreement.

                    5.          Amendments to Article 5 of the Credit Agreement.

                                 (i)          Section 5.15 of the Credit
Agreement is hereby amended and restated as of the Amendment Effective Date as
follows:

 

 

 

          “5.15 Issuance of Holdings’ Common Stock. Holdings agrees to issue to
GE Capital, in the name of CFE, (a) twenty-five thousand shares (25,000) of
common Stock on September 30, 2005, (b) thirty-five thousand shares (35,000) of
common Stock on December 30, 2005, (c) forty thousand shares (40,000) of common
Stock on February 28, 2006, (d) ten thousand shares (10,000) of common Stock on
March 31, 2006 and on each month-end date ending thereafter until October 31,
2006 and (e) twenty-five thousand shares (25,000) of common Stock on November
30, 2006 and on each month-end date ending thereafter until the Commitment
Termination Date.”

                                 (ii)          Article 5 of the Credit Agreement
is hereby amended as of the Amendment Effective Date by adding to the end
thereof the following two new sections to read as follows:

 

 

 

          “5.16 Credit Commitment. Borrower shall have obtained and delivered to
Agent or to Agent and Lenders, on or prior to January 15, 2007, a copy of a
fully executed commitment letter for a $60,000,000 revolving credit facility, in
form and substance satisfactory to Agent, which revolving credit facility shall
be utilized to repay in full in cash all of the Obligations.

 

 

 

          5.17 Montvale Property. On or prior to November 30, 2006, Borrower
shall have obtained and delivered to Agent a copy of a fully executed letter of
intent, reasonably satisfactory in form and substance to Agent, relating to the
sale of the Montvale Property. On or prior to February 28, 2007, Borrower shall
have sold the Montvale Property and all proceeds thereof shall be applied in
accordance with Section 2(iv) of the Fourteenth Amendment to this Agreement.”

                    6.          Change of Corporate Chief Executive Office. In
accordance with Section 6.15 of the Credit Agreement, Borrower (i) hereby
notifies Agent that effective Nov 1, 2006 it will change its chief executive
office from 101 Summit Avenue, Montvale, NJ 07645 to 200 Las Olas Boulevard,
Suite 1730, Ft. Lauderdale, FL 33301 and (ii) agrees to take any

--------------------------------------------------------------------------------




reasonable action requested by Agent in connection with the change of Borrower’s
chief executive office, including Agent’s request to continue the perfection of
any Liens in favor of Agent, on behalf of Lenders, in any Collateral.

                    7.           Amendment to Annex A (Definitions) of the
Credit Agreement. Annex A (Definitions) of the Credit Agreement is hereby
amended as of the Amendment Effective Date by deleting the language “October 31,
2006” in clause (a) of the definition of “Commitment Termination Date” and
substituting in lieu thereof the language “April 30, 2007.”

                    8.          Amendment to Annex E (Financial Statements and
Projections - Reporting) of the Credit Agreement. Annex E (Financial Statements
and Projections - Reporting) of the Credit Agreement is hereby amended as of the
Amendment Effective Date by adding to the end thereof the following new
subsection (q):

 

 

 

                        “(q)      Restated 2004 Audited Financial Statements;
2005 Audited Financial Statements; and 10-Q Filings. To Agent, on or prior to
January 30, 2007, (i) restated audited Financial Statements for Borrower and its
Subsidiaries for Fiscal Year ended December 31, 2004 (the “Restated Financial
Statements”), which Restated Financial Statements shall be prepared in
accordance with GAAP and certified without qualification by an independent
certified public accounting firm of national standing or otherwise acceptable to
Agent, (ii) the 2005 Year End Financial Information for Borrower and its
Subsidiaries on a consolidated basis for Fiscal Year ended December 31, 2005,
which 2005 Year End Financial Information shall be prepared in accordance in all
respects with subsection (d) hereof, (iii) the 2006 Fiscal Quarter Financial
Information for Borrower and its Subsidiaries, which 2006 Fiscal Quarter
Financial Information, shall be prepared in accordance in all respects with
subsection (b) hereof and (iv) any and all quarterly reports on Form 10-Q filed
by any Credit Party with the Securities and Exchange Commission during the
period commencing on January 1, 2003 and ending on December 31, 2006.”

                    9.          Amendments to Annex G (Financial Covenants) of
the Credit Agreement. Annex G (Financial Covenants) of the Credit Agreement is
hereby amended as of the Amendment Effective Date by:

                                 (i)           amending and restating subsection
(d) thereof as follows:

 

 

 

                                        “(d)       Minimum Interest Coverage
Ratio. Borrower and its Subsidiaries on a consolidated basis shall have at the
end of each period set forth below, an Interest Coverage Ratio of not less than
the following:

1.00 for the Fiscal Quarter ending December 31, 2004;
1.50 for the Fiscal Quarter ending March 31, 2005;
2.50 for the Fiscal Quarter ending June 30, 2005;
3.00 for the Fiscal Quarter ending September 30, 2005;
3.20 for the Fiscal Quarter ending December 31, 2005, March 31, 2006, June 30,
2006 and         September 30, 2006; and

--------------------------------------------------------------------------------




1.5 for the Fiscal Quarter ending December 31, 2006 and each Fiscal Quarter
ending thereafter.”

                               (ii)        amending and restating subsection (e)
thereof as follows:

 

 

 

                                “(e)       Maximum Leverage Ratio. Borrower and
its Subsidiaries on a consolidated basis shall have at the end of each period
set forth below, a Leverage Ratio of not more than the following:

5.30 for the Fiscal Quarter ending September 30, 2005;
4.10 for the Fiscal Quarter ending December 31, 2005, March 31, 2006, June 30,
              2006 and September 30, 2006; and
5.0 for the Fiscal Quarter ending December 31, 2006 and each Fiscal Quarter
ending thereafter.”

                    10.          Amendment to Disclosure Schedule 3.8 of the
Credit Agreement. The Credit Agreement is hereby further amended by deleting
Disclosure Schedule 3.8 to the Credit Agreement in its entirety and substituting
in lieu thereof Disclosure Schedule 3.8 annexed hereto.

                    11.          Representations and Warranties. To induce Agent
and Lenders to enter into this Amendment, each of Holdings and Borrower makes
the following representations and warranties to Agent and Lenders:

                               (i)         The execution, delivery and
performance of this Amendment and the performance of the Credit Agreement, as
amended by this Amendment (the “Amended Credit Agreement”) by Borrower and the
other Credit Parties: (a) is within such Person’s organizational power; (b) has
been duly authorized by all necessary or proper corporate and shareholder
action; (c) does not contravene any provision of such Person’s charter or bylaws
or equivalent organizational documents; (d) does not violate any law or
regulation, or any order or decree of any court or Governmental Authority; (e)
does not conflict with or result in the breach or termination of, constitute a
default under or accelerate or permit the acceleration of any performance
required by, any indenture, mortgage, deed of trust, lease, agreement or other
instrument to which such Person is a party or by which such Person or any of its
property is bound; (f) does not result in the creation or imposition of any Lien
upon any of the property of such Person other than those in favor of Agent
pursuant to the Loan Documents; and (g) does not require the consent or approval
of any Governmental Authority or any other Person.

                               (ii)         This Amendment has been duly
executed and delivered by or on behalf of each of Holdings, Borrower and the
other Credit Parties.

                               (iii)        Each of this Amendment and the
Amended Credit Agreement constitutes a legal, valid and binding obligation of
Borrower and each of the other Credit Parties party thereto, enforceable against
each in accordance with its terms, except as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting creditors’ rights generally and by general equitable principles
(whether enforcement is sought by proceedings in equity or at law).

--------------------------------------------------------------------------------




                               (iv)          No Default or Event of Default has
occurred and is continuing after giving effect to this Amendment.

                               (v)          No action, claim, lawsuit, demand,
Investigation or proceeding is now pending or, to the knowledge of any Credit
Party, threatened against any Credit Party, at law, in equity or otherwise,
before any court, board, commission, agency or instrumentality of any
Governmental Authority, or before any arbitrator or panel of arbitrators, (a)
which challenges Borrower’s or, to the extent applicable, any other Credit
Party’s right, power, or competence to enter into this Amendment or perform any
of their respective obligations under this Amendment, the Amended Credit
Agreement or any other Loan Document, or the validity or enforceability of this
Amendment, the Amended Credit Agreement or any other Loan Document or any action
taken under this Amendment, the Amended Credit Agreement or any other Loan
Document or (b) which if determined adversely, is reasonably likely to have or
result in a Material Adverse Effect. To the knowledge of Holdings or Borrower,
there does not exist a state of facts which is reasonably likely to give rise to
such proceedings.

                               (vi)          The representations and warranties
of Borrower and the other Credit Parties contained in the Credit Agreement and
each other Loan Document shall be true and correct on and as of the Amendment
Effective Date and the date hereof with the same effect as if such
representations and warranties had been made on and as of such date, except that
any such representation or warranty which is expressly made only as of a
specified date need be true only as of such date.

                    12.          No Other Amendments/Waivers. Except as
expressly amended herein, the Credit Agreement and the other Loan Documents
shall be unmodified and shall continue to be in full force and effect in
accordance with their terms. In addition, this Amendment shall not be deemed a
waiver of any term or condition of any Loan Document and shall not be deemed to
prejudice any right or rights which Agent, for itself and Lenders, may now have
or may have in the future under or in connection with any Loan Document or any
of the instruments or agreements referred to therein, as the same may be amended
from time to time.

                    13.          Outstanding Indebtedness; Waiver of Claims.
Each of Borrower and the other Credit Parties hereby acknowledges and agrees
that as of October 29, 2006, the aggregate outstanding principal amount of (i)
the Revolving Loan is $43,062,591.88, (ii) the Term Loan A is $3,000,000 and
(iii) the Term Loan B is $18,000,000, and that such principal amounts are
payable pursuant to the Credit Agreement without defense, offset, withholding,
counterclaim or deduction of any kind. Borrower and each other Credit Party
hereby waives, releases, remises and forever discharges Agent, Lenders and each
other Indemnified Person from any and all claims, suits, actions,
investigations, proceedings or demands arising out of or in connection with the
Credit Agreement (collectively, “Claims”), whether based in contract, tort,
implied or express warranty, strict liability, criminal or civil statute or
common law of any kind or character, known or unknown, which Borrower or any
other Credit Party ever had, now has or might hereafter have against Agent or
Lenders which relates, directly or indirectly, to any acts or omissions of
Agent, Lenders or any other Indemnified Person on or prior to the date hereof,
provided, that neither Borrower nor any other Credit Party waives any Claim
solely to the extent such Claim relates to the Agent’s or any Lender’s gross
negligence or willful misconduct.

--------------------------------------------------------------------------------




                    14.          Expenses. Borrower and the other Credit Parties
hereby reconfirm their respective obligations pursuant to Sections l.9 and 11.3
of the Credit Agreement to pay and reimburse Agent, for itself and Lenders, for
all reasonable costs and expenses (including, without limitation, reasonable
fees of counsel) incurred in connection with the negotiation, preparation,
execution and delivery of this Amendment and all other documents and instruments
delivered in connection herewith.

                    15.          Effectiveness. This Amendment shall be deemed
effective as of the date
hereof (the “Amendment Effective Date”) only upon satisfaction in full in the
judgment of Agent
of each of the following conditions:

                                  (i)         Amendment. Agent shall have
received five (5) original copies of this Amendment duly executed and delivered
by Agent, the Requisite Lenders, Borrower and the other Credit Parties.

                                  (ii)         Payment of Fees and Expenses.
Borrower shall have paid to Agent (i) a non-refundable cash amendment fee in the
aggregate principal amount of $300,000 for the pro rata account of the Lenders
and (ii) all costs, fees and expenses owing in connection with this Amendment
and the other Loan Documents and due to Agent (including, without limitation,
reasonable legal fees and expenses).

                                   (iii)         Representations and Warranties.
The representations and warranties of or on behalf of the Borrowers and the
Credit Parties in this Amendment shall be true and correct on and as of the
Amendment Effective Date and the date hereof, except that any such
representation or warranty which is expressly made only as of a specified date
need be true only as of such date.

                    16.          GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED
BY, AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW
YORK.

                    17.          Counterparts. This Amendment may be executed by
the parties hereto on
any number of separate counterparts and all of said counterparts taken together
shall be deemed to
constitute one and the same instrument.

[SIGNATURE PAGES FOLLOW]

--------------------------------------------------------------------------------




                    IN WITNESS WHEREOF, the parties hereto have caused this
Amendment to be duly executed and delivered as of the day and year first above
written.

 

 

 

 

BUTLER SERVICE GROUP, INC., as Borrower

 

 

 

By:

-s- Mark Koscinski [d69752001.jpg]

 

 

--------------------------------------------------------------------------------

 

Name: 

MARK KOSCINSKI

 

Title:

VP Controller


 

 

 

 

GENERAL ELECTRIC CAPITAL CORPORATION, as Agent and Lender

 

 

 

By:

-s- Steven [d69752002.jpg]

 

 

--------------------------------------------------------------------------------

 

Name: 

STEVEN SANICOLA

 

Title:

Duly Authorized Signatory


--------------------------------------------------------------------------------




                    The following Persons are signatories to this Amendment in
their capacity as Credit Parties and not as Borrower.

 

 

 

 

BUTLER NEW JERSEY REALTY CORP.

 

 

 

By:

-s- Mark Koscinski [d69752001.jpg]

 

 

--------------------------------------------------------------------------------

 

Name: 

MARK KOSCINSKI

 

Title:

VP Controller


 

 

 

 

BUTLER INTERNATIONAL, INC.

 

 

 

By:

-s- Mark Koscinski [d69752001.jpg]

 

 

--------------------------------------------------------------------------------

 

Name: 

MARK KOSCINSKI

 

Title:

VP Controller


 

 

 

 

BUTLER SERVICES INTERNATIONAL, INC.

 

 

 

By:

-s- Mark Koscinski [d69752001.jpg]

 

 

--------------------------------------------------------------------------------

 

Name: 

MARK KOSCINSKI

 

Title:

VP Controller


 

 

 

 

BUTLER TELECOM, INC.

 

 

 

By:

-s- Mark Koscinski [d69752001.jpg]

 

 

--------------------------------------------------------------------------------

 

Name: 

MARK KOSCINSKI

 

Title:

VP Controller


 

 

 

 

BUTLER SERVICES, INC.

 

 

 

By:

-s- Mark Koscinski [d69752001.jpg]

 

 

--------------------------------------------------------------------------------

 

Name: 

MARK KOSCINSKI

 

Title:

VP Controller


 

 

 

 

BUTLER UTILITY SERVICE, INC.

 

 

 

By:

-s- Mark Koscinski [d69752001.jpg]

 

 

--------------------------------------------------------------------------------

 

Name: 

MARK KOSCINSKI

 

Title:

VP Controller


--------------------------------------------------------------------------------